Case 0:19-cv-63075-RKA Document 8 Entered on FLSD Docket 03/06/2020 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 19-63075-CIV-ALTMAN

 HUBERT WADE,

        Plaintiff,
 v.

 MIDLAND CREDIT MANAGEMENT,

       Defendants.
 ____________________________/

                                    ORDER OF DISMISSAL

        THIS MATTER comes before the Court upon a sua sponte review of the record. On

 January 22, 2020, the Court closed this case without prejudice to the parties to file a stipulation

 of dismissal within thirty days [ECF No. 7]. As of this writing, no stipulation of dismissal has

 been filed. Accordingly, the Court hereby

        ORDERS that the case be DISMISSED without prejudice.

        DONE AND ORDERED in Fort Lauderdale, Florida, this 6th day of March 2020.




                                                         _________________________________
                                                         ROY K. ALTMAN
                                                         UNITED STATES DISTRICT JUDGE
 cc:    counsel of record
